                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                       UNITED STATES DISTRICT COURT

                                   9                                      NORTHERN DISTRICT OF CALIFORNIA

                                  10                                             San Francisco Division

                                  11       J. P., et al.,                                      Case No. 17-cv-05679-YGR (LB)
                                  12                        Plaintiffs,
Northern District of California
 United States District Court




                                                                                               ORDER APPROVING MINOR’S
                                  13                 v.                                        COMPROMISE AND GOOD-FAITH
                                                                                               SETTLEMENT DETERMINATION
                                  14       COUNTY OF ALAMEDA, et al.,
                                                                                               Re: ECF Nos. 96 & 97
                                  15                        Defendants.

                                  16

                                  17                                              INTRODUCTION

                                  18         This is a civil-rights and negligence case arising from the death of plaintiff J.P.’s then-three-

                                  19   year-old sister, M.M., while both minors were under the foster care and supervision of defendant

                                  20   Maria Refugio Moore. Plaintiff J.P., by and through his guardian ad litem Shannon Villanueva,

                                  21   and Ms. Moore settled the negligence claims against Ms. Moore following a settlement conference

                                  22   with the undersigned.1 J.P.’s claims against all other defendants (County of Alameda, Diane Maas

                                  23   Davis, Sue May, and Triad Family Services) remain unresolved.2 The parties consented to — and

                                  24   the trial judge approved — the undersigned’s deciding plaintiff J.P.’s motion for approval of the

                                  25

                                  26   1
                                        Petition – ECF No. 97 at 4. Citations refer to material in the Electronic Case File (“ECF”); pinpoint
                                  27   citations are to the ECF-generated page numbers at the top of documents.
                                       2
                                           Id.
                                  28

                                       ORDER – No. 17-cv-05679-YGR 
                                   1   minor’s compromise and Ms. Moore’s motion for a good-faith settlement determination.3 The

                                   2   motions are unopposed.4 The court can decide the motions without oral argument, see N.D. Cal.

                                   3   Civ. L.R. 7-1(b), and grants the motions.

                                   4

                                   5                                                ANALYSIS

                                   6   1. Minor’s Compromise

                                   7       “District courts have a special duty, derived from Federal Rule of Civil Procedure 17(c), to

                                   8   safeguard the interests of litigants who are minors.” Robidoux v. Rosengren, 638 F.3d 1177, 1181

                                   9   (9th Cir. 2011). “Rule 17(c) provides, in relevant part, that a district court ‘must appoint a

                                  10   guardian ad litem — or issue another appropriate order — to protect a minor or incompetent

                                  11   person who is unrepresented in an action.’” Id. (quoting Fed. R. Civ. P. 17(c)). “In the context of

                                  12   proposed settlements in suits involving minor plaintiffs, this special duty requires a district court
Northern District of California
 United States District Court




                                  13   to ‘conduct its own inquiry to determine whether the settlement serves the best interests of the

                                  14   minor.’” Id. (quoting Dacanay v. Mendoza, 573 F.2d 1075, 1080 (9th Cir. 1978)).

                                  15       The Ninth Circuit has also made clear that, in cases involving the settlement of federal claims,

                                  16   district courts should “limit the scope of their review to the question whether the net amount

                                  17   distributed to each minor plaintiff in the settlement is fair and reasonable, in light of the facts of

                                  18   the case, the minor’s specific claim, and recovery in similar cases,” and should “evaluate the

                                  19   fairness of each minor plaintiff’s net recovery without regard to the proportion of the total

                                  20   settlement value designated for adult co-plaintiffs or plaintiffs’ counsel — whose interests the

                                  21   district court has no special duty to safeguard.” Id. at 1181–82 (citing Dacanay, 573 F.2d at 1078).

                                  22       Upon review of the papers submitted, the court finds the settlement reasonable and in the

                                  23   interests of J.P. First, the court finds J.P.’s net recovery fair and reasonable under the

                                  24
                                       3
                                  25     Minute Entry – ECF No. 78; Order – ECF No. 101 (granting the parties’ stipulation requesting that
                                       the undersigned to hear motions for a good-faith settlement determination and minor’s compromise).
                                  26   4
                                        Ms. Moore’s Statement of Non-Opposition to Petition – ECF No. 104; Plaintiff’s Statement of Non-
                                       Opposition to Mot. for Good Faith Settlement Determination (“Mot.”) – ECF No. 105; Triad Family
                                  27   Services’ Statement of Non-Opposition to Mot. – ECF No. 106; Triad Family Services’ Statement of
                                       Non-Opposition to Petition – ECF No. 107; Statement of Non-Opposition to Mot. and Petition by
                                  28   County of Alameda, Ms. Maas, and Ms. May – ECF No. 108.

                                       ORDER – No. 17-cv-05679-YGR                         2 
                                   1   circumstances. See, e.g., Nephew v. Santa Rosa Memorial Hospital, No. 15-cv-01684-JSC, 2015

                                   2   WL 5935337, at *3 (N.D. Cal. Oct. 13, 2015) (finding settlement amount of $15,000 per minor

                                   3   sibling fair and reasonable where defendants failed to provide adequate medical treatment for

                                   4   minors’ family members); Armstrong v. Dossey, No. 1:11-cv-01632-SKO, 2013 WL 4676541, at

                                   5   *3–4 (E.D. Cal. Aug. 30, 2013) (in a Section 1983 and negligence case for failure to provide

                                   6   medical treatment to minors’ incarcerated father, approving recovery of $22,500 for minor with

                                   7   close relationship with father and $11,000 to minor with little to no relationship with father).

                                   8   Second, Ms. Moore’s financial status would make attempts to execute on any judgment against

                                   9   her onerous, lengthy, cost-prohibitive, and likely futile.5 Third, the requested attorneys’ fee award

                                  10   is “reasonable in light of the signed contingency agreement and the early resolution of this case,

                                  11   which prevented prolonged litigation costs and continued trauma of rehashing the events

                                  12   underlying the suit.” Nephew, 2015 WL 5935337, at *3; see also Garlick v. Cty. of Kern, No.:
Northern District of California
 United States District Court




                                  13   1:13-cv-01051-LJO-JLT, 2016 WL 8763040, at *2 (E.D. Cal. July 22, 2016) (approving similar

                                  14   settlement); Doe ex rel. Scott v. Gill, No. C 11-4759 CW, 2012 WL 1939612, at *1–2 (N.D. Cal.

                                  15   May 29, 2012) (same).

                                  16         In light of the benefits that the minor plaintiff has received in the litigation, and for the reasons

                                  17   advanced in the petition for approval at ECF No. 97, the court finds that the settlement is

                                  18   reasonable, and the attorneys’ fees and costs are reasonable and appropriate.

                                  19

                                  20   2. Good-Faith Settlement Determination

                                  21         California Code of Civil Procedure 877 provides that “[w]here a release . . . is given in good

                                  22   faith before verdict or judgment to one or more of a number of tortfeasors claimed to be liable for

                                  23   the same tort, . . . [i]t shall discharge the party to whom it is given from all liability for any

                                  24   contribution to any other parties.” Cal. Civ. P. Code § 877(b). California Code of Civil Procedure

                                  25   877.6 provides a mechanism by which a settling party may seek a determination that a settlement

                                  26   and release is in good faith. Cal. Civ. P. Code § 877.6. “A determination by the court that the

                                  27

                                  28   5
                                           Id. at 8.

                                       ORDER – No. 17-cv-05679-YGR                           3 
                                   1   settlement was made in good faith shall bar any other joint tortfeasors . . . from any further claims

                                   2   against the settling tortfeasors . . . for equitable comparative contribution, or partial or comparative

                                   3   indemnity, based on comparative negligence or comparative fault.” Cal. Civ. P. Code § 877.6(b).

                                   4   A settling party may seek a good-faith settlement determination under § 877.6 in federal court. See

                                   5   Fed. Sav. & Loan Ins. Corp. v. Butler, 904 F.2d 505, 511 (9th Cir. 1990).

                                   6         Section 877.6 has two objectives: equitable sharing of costs among parties at fault and

                                   7   encouragement of settlements. Tech-Bilt, Inc. v. Woodward-Clyde & Assocs., 38 Cal. 3d 488

                                   8   (1985). In Tech-Bilt, the California Supreme Court set forth several factors to be considered when

                                   9   a court determines whether a settlement was made in good faith under § 877.6. Id. at 499. The

                                  10   Tech-Bilt facts must be evaluated, however, only when a motion for a good-faith settlement

                                  11   determination is contested. Raisman v. United States Olympic Committee, No. 18-cv-02479-BLF,

                                  12   2018 WL 6112943, at *1 (N.D. Cal. Nov. 21, 2018); City of Grand Terrace v. Super. Ct. of San
Northern District of California
 United States District Court




                                  13   Bernardino Cnty., 192 Cal. App. 3d 1251, 1261 (1987). When no party objects to the proposed

                                  14   settlement, the court may enter a finding of good faith based on a “barebones motion which sets

                                  15   forth the ground of good faith, accompanied by a declaration which sets forth a brief background

                                  16   of the case.” Grand Terrace, 192 Cal. App. 3d at 1261.

                                  17         Ms. Moore filed her motion for a good-faith settlement determination on December 20, 2018.6

                                  18   The motion is unopposed.7 Ms. Moore has submitted a declaration of counsel setting forth the

                                  19   background of this case and attaching the settlement agreement between Ms. Moore and J.P.8

                                  20   Based on this record, the court need not undertake a full Tech-Bilt evaluation in order to determine

                                  21   that the settlement agreement is a good-faith settlement. See Raisman, 2018 WL 6112943, at *2;

                                  22   Grand Terrace, 192 Cal. App. 3d at 1261. “In effect, the silence of the other Defendants speaks

                                  23   louder than a judicial evaluation of the Tech-Bilt factors.” Raisman, 2018 WL 6112943, at *2.

                                  24

                                  25

                                  26   6
                                           Mot. – ECF No. 96.
                                       7
                                  27    Plaintiff’s Statement of Non-Opposition to Mot. – ECF No. 105; Defendants’ Statement of Non-
                                       Opposition to Mot. – ECF No. 108.
                                  28   8
                                           Bussell Decl. – ECF No. 96-3 at 5–7.

                                       ORDER – No. 17-cv-05679-YGR                        4 
                                   1      The court finds the negotiations of the settlement agreement were fair and conducted in good

                                   2   faith and at arm’s length, resulting in a settlement amount that is reasonable considering the

                                   3   proportionate liability between the defendants and litigation risk between J.P. and Ms. Moore.

                                   4   There is no evidence of bad faith, fraud, collusion, or an intent to unfairly impact the rights of any

                                   5   non-settling defendant. The settlement agreement between J.P. and Ms. Moore is a “good-faith

                                   6   settlement” within the meaning of California Code of Civil Procedure §§ 877 and 877.6. Pursuant

                                   7   to California Code of Civil Procedure §§ 877(b) and 877.6(c), this good-faith settlement

                                   8   determination forever bars any other joint tortfeasor from asserting claims against Ms. Moore for

                                   9   equitable comparative contribution, or partial or comparative indemnity, based on comparative

                                  10   negligence or comparative fault.

                                  11

                                  12                                            CONCLUSION
Northern District of California
 United States District Court




                                  13      The court approves the minor’s compromise and the good-faith settlement determination

                                  14   between J.P. and Ms. Moore. The court orders Ms. Moore, through her insurer Allstate, to make the

                                  15   payment of $150,000 (payable to an account titled in the name of Ms. Villanueva, as trustee of J.P.’s

                                  16   trust) in accordance with the terms of the parties’ settlement agreement and as set forth in the motion

                                  17   at ECF No. 97.

                                  18      IT IS SO ORDERED.

                                  19      Dated: January 28, 2019

                                  20                                                    ______________________________________
                                                                                        LAUREL BEELER
                                  21                                                    United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28

                                       ORDER – No. 17-cv-05679-YGR                        5 
